LAW and MEDIATION OFFICES HENRY C. CASDEN 77-, SUITE E PALM DESERT, CALIFORNIA 92211 TELEPHONE:760.989.4030 FACSIMILE:760.406.5799 Founding Member Mediation Panel Riverside County Superior Court Graduate Straus Institute for Alternative Dispute Resolution By Facsimile (703) 813-6967 By Edgar Filing December 29, 2010 Mr. Donald Field U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re: Empire Global Gaming (“EGGI”) Registration Statement on Form S-1 Filed September 22, 2010 File No. 333-169531 Dear Mr. Field: This letter is written in response to your comment letter to EGGI dated December 15, 2010.We have endeavored to respond to your comments and to make changes that you have requested in the above referenced comment letter and in that regard we will be sending you the amended S-1 filing together with another “mark-up draft” indicating all of the changes made therein by edgar filing.Please note that our numbering of the paragraphs below are consistent with the numbers of the comments in your letter of December 15, 2010.Please also note also that page numbers may have changed because of the inclusion of additional text required to conform the S-1 to include your comments and requested changes. Prospectus Cover Page 1.Change made as requested. 1 Prospectus Summary 2.See changes made. 3.See changes made. 4.See changes made. 5.See changes made. Risk Factors Our Investors may lose their entire investment 6.See changes made. Insiders will continue to have…………… 7.See changes made. Use of Proceeds 8.See changes made. Dilution 9.See changes made. Description of Business Company Overview, Business History…………… 10.See changes made. 11.See changes made. Plan of Operations-In General 12.So noted and changed taking into consideration certain events. Patents 13.See changes made. 2 Managements Discussion and Analysis of Financial Condition and Plan of Operation In General 14.So noted and changed. 15.So noted and changed. Cash Flows and Capital Resources 16.See changes made on pages 8 and 37. Security Ownership of Certain Beneficial Owners 17.See changes made consistent with comments. Audited Financial Statements 18.See changes made consistent with comments. 19.See changes made consistent with comments. Note 5 20.Revised 21.We are within 135 days and therefore in conformance with Rule 8.08. Accountants’ Consent 22.Made changes as requested. Signatures 23.Changed. 24.Changed. 3 We look forward to completion of the above comment process and to obtain an effective date of the registration statement as soon as possible.Thank you. Very truly yours, /s/ Henry C. Casden HENRY C. CASDEN cc:Client 4
